Citation Nr: 1722852	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  07-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial increased evaluation for bilateral hearing loss, rated as 10 percent from July 27, 2005, 30 percent from March 27, 2009, and 40 percent from March 4, 2016.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty service from September 1958 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss and assigned an initial 10 percent rating, effective July 27, 2005, the date VA received the Veteran's original claim for service connection.  Thereafter, he appealed with respect to the propriety of the initially assigned rating.

In an April 2009 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation of the Veteran's bilateral hearing loss to 30 percent, effective March 27, 2009.  Then, in an April 2016 rating decision, the AOJ increased the evaluation of bilateral hearing loss to 40 percent, effective March 4, 2016.  These staged ratings do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  As higher ratings are available and a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).  The Board has characterized the issue on appeal to reflect that these staged ratings are in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In May 2015 and August 2016, the Board remanded this matter to the AOJ for additional development.  During the appeal period, the Veteran was initially represented by the Alabama Department of Veterans Affairs (ADVA).  However, in November 2015, he executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), in favor of The American Legion, thereby revoking the ADVA's power of attorney.  However, in July 2016, The American Legion specifically declined representation of the Veteran on the appealed issue.  Despite the submission of an April 2017 Written Brief Presentation from The American Legion, the Veteran remains unrepresented in the current matter before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In August 2016, the Board remanded this matter to the AOJ in order to obtain VA audiology testing performed in November 2011 and February 2015.  While the AOJ was able to procure copies of those test reports, each contain a graphical representation of the audiometric evaluation without interpretations of the graph as well as speech recognition test findings of unidentified origins.  In addition, the electronic claims file contains a private audiogram dated in March 2005 from the Center for Better Hearing Aids that is also in graph form.  Based on the foregoing, the AOJ must seek additional clarification of the March 2005 private audiology test results from the Center for Better Hearing Aids as well as from the VA audiologists who performed the November 2011 and February 2015 audiograms.  See Savage v. Shinseki, 24 Vet. App. 259 (2010); see also 38 C.F.R. § 4.85(a) (2016).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his service-connected bilateral hearing loss from the VA Medical Center (VAMC) in Birmingham, Alabama.  As evidence of record only includes treatment records dated up to September 2016 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records pertaining to the Veteran's service-connected bilateral hearing loss from Birmingham VAMC for the period from September 2016 to the present and associate them with the record.

2.  Contact the VA audiologists that performed the November 2011 and February 2015 VA audiology testing.  Each VA treatment provider must be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification regarding what type of speech discrimination test was administered.

3.  After obtaining an appropriate release of information from the Veteran, the AOJ must contact the Veteran's private treatment provider at the Center for Better Hearing Aids concerning the March 2005 audiology testing.  The treatment provider must be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification regarding if (and what type of) speech discrimination testing was administered and whether the testing was conducted by a state-licensed audiologist.

4.  After completing the above actions, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the September 2016 supplemental statement of the case (SSOC).  If the benefit on appeal remains denied, a SSOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

